In an *899action in the Supreme Court, Kings County, to recover damages for personal injuries sustained in a multiple automobile collison, a motion was made to consolidate that action with another action in said court to recover damages for injuries to person and property, and for loss of services and for medical expenses, arising out of said collision, and to transfer and consolidate with said actions an action in the Supreme Court, New York County, to recover damages for injury to property, also arising from said collision. The appeal is from an order denying such motion. Order reversed, without costs, and motion granted. Although no party in interest opposed the application the court of its own motion denied it, not on the ground that any substantial right would be prejudiced, but because of purely mechanical difficulties which would ensue if the motion were granted. In our opinion this was an improvident exercise of discretion. Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.